I114th CONGRESS2d SessionH. R. 6515IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Mullin (for himself, Mr. Bridenstine, Mrs. Lawrence, Mr. Messer, and Mr. Stutzman) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to clarify the application of the rule for counting resident time in nonprovider settings. 
1.Short titleThis Act may be cited as the Fairness to Teaching Hospitals Act of 2016.  2.Clarification of application of rule for counting resident time in nonprovider settings (a)In generalSection 5504(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395ww note) is amended by striking as to which there is not and inserting except where there was. 
(b)Effective dateThe amendment made by this section shall apply as if included in the enactment of section 5504 of the Patient Protection and Affordable Care Act.  